People v Vintimilla (2020 NY Slip Op 05295)





People v Vintimilla


2020 NY Slip Op 05295


Decided on October 01, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 01, 2020

Before: Gische, J.P., Oing, Singh, Mendez, JJ. 


Ind No. 1608N/2015 Appeal No. 11902 Case No. Case No. 2018-1673 

[*1]The People of the State of New York, Respondent,
vFranklin Vintimilla, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Brittany N. Francis of counsel), for appellant.
Cyrus R. Vance Jr., District Attorney, New York (Eric Del Pozo of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J.), rendered September 6, 2016, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4½ years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The court's oral colloquy, taken together with a detailed written waiver fully explaining the appellate rights defendant was giving up, established that the waiver was knowing, intelligent and voluntary (see People v Thomas, 34 NY3d 545, 560 [2019], cert denied US , 206 L Ed 2d 512; People v Bryant, 28 NY3d 1094, 1096 [2016]). The court established that defendant received sufficient time to discuss the waiver with counsel. This waiver forecloses review of defendant's suppression and excessive sentence claims.
Regardless of whether defendant made a valid appeal waiver, we find, based on our review of confidential materials, that there was probable cause for the issuance of a search warrant. We also perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 1, 2020